TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00200-CR
                                       NO. 03-10-00201-CR



                                  Rickey Dale Peevy, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICTS
         NOS. 63397 & 65363, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Rickey Dale Peevy seeks to appeal judgments of conviction for burglary of a building

and aggravated sexual assault. The trial court has certified that: (1) each case is a plea bargain case

in which Peevy has no right of appeal, and (2) Peevy waived his right of appeal in each case. These

appeals are dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                               ___________________________________________

                                               G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: May 19, 2010

Do Not Publish